Title: To James Madison from Henry Lee, 9 [April] 1789
From: Lee, Henry
To: Madison, James


My dear sir
Richmond 9h. June [April] 89
Whenever I ask your aid to the promotion of the wishes of my friend, receive it on this express condition, that the public good must combine with the views of the gentlemen recommended.
Very happy in the appointent [sic] of my old fellow soldier Lindsay to the vacancy occasioned by Mr. Parkers election, I desire only to entreat your attention to his compeer Mr. M. Livingston, should it be found proper to appoint two officers instead of one to the several posts.
I had the pleasure once or twice last year to express myself fully to you concerning Mr L. as to character & circumstances. You yourself indeed manifested a thorough knowled[ge] of the same gentleman.
It is then unnecessary for me to enter into particulars.
If the change of system presumed should take place, an opportunity will offer of associating Mr. Livingston with Mr. Lindsay in the execution of the trust at the port of Norfolk.
Should you co-incide with me in sentiments on this subject, altho your official situation does not afford you an opportunity of being immediately useful to my friend, yet I am very confident you can materially assist him.
Confiding in which I can only assure you that you will in my judgemt. promote the public good, & reward a meritorious citizen. Yours always
Henry Lee
